EXAMINER’S COMMENT
	Claims 1-20 are allowed. 
The terminal disclaimer filed on 12/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11110063 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Information Disclosure Statement filed 9/15/2021 is acknowledged. 
	The drawings filed 8/9//2021 are accepted. 
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hussein Akhavannik on 12/3/2021.
8. (Currently Amended) A method comprising administering the liquid composition of claim 1 to the patient.
20. (New) The method of claim 8, comprising administering the liquid composition in conjunction with a hepatobiliary imaging agent to the patient.



REASONS FOR ALLOWANCE
The closest prior art Metcalfe et al. (US 20100047175) (hereinafter Metcalfe et al.) does not teach or reasonably suggest the compositions that are recited by independent claims 1. The formulations of Metcalfe et al. disclose formulations that contain surfactant/solubilizing agent (see abstract, Examples, Tables 2 and 4, para 0008, 0047 and 0056). Metcalfe et al. does not disclose stabilized sincalide formulations that lack surfactants and disclose to minimize sincalide degradation associated with surface adsorption, surfactants are added as formulation excipients in bulk and lyophilized formulations of sincalide (see Example 2, para 0082-0090, tables 8-11). 

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615